JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *2for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 9, 2003, dismissing for lack of personal jurisdiction, be affirmed. The requisite minimum contacts between appellee and the District of Columbia are lacking. See D.C.Code § 13 — 423(a)(1); Helmer v. Doletskaya, 393 F.3d 201, 206 (D.C.Cir.2004). Because the district court lacked personal jurisdiction, the court lacked authority to address the merits of appellant’s arguments relating to the matter of full faith and credit.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.